Citation Nr: 0830255	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
diabetes mellitus.  

The veteran presented testimony at a personal hearing held 
via video conference in August 2005 before an Acting Veterans 
Law Judge.  Due to problems with transcription of the 
hearing, the veteran was offered an additional opportunity to 
testify before the Board; however, he did not request an 
additional hearing.  

The Board remanded the claim in June 2006 for additional 
development.  The claim has been returned to the Board for 
appellate review.

The veteran was notified in March 2008 that the Acting 
Veterans Law Judge before whom he testified was no longer 
employed by the Board.  He was offered the opportunity to 
testify at another hearing and notified that if he did not 
respond within 30 days from the date of the letter the Board 
would assume that he did not want another hearing and would 
proceed accordingly.  As a response has not been received, 
the Board will proceed with review of the appeal.  


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran's diabetes mellitus either had its onset in 
service or preexisted service and was permanently worsened 
therein, or manifested to a compensable degree within the 
first year after separation from service, or is due to 
exposure to herbicides during his active service.

CONCLUSION OF LAW

Diabetes mellitus, Type 1 or Type 2, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007); 73 FR 23,353 (Apr. 30, 2008).  The 
notice should be provided to a claimant before the initial RO 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In September 2001, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  This letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send evidence of medical records 
showing he has a current diagnosis of Type II diabetes, and 
had service in Vietnam between January 9, 1962 and May 7, 
1975, or evidence showing that he developed diabetes during 
his military service or within one year thereafter, evaluated 
at 10 percent or greater; or to provide a properly executed 
release so that VA could request the records for him.

The Board finds that the content of the September 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2003 SOC and a December 2007 SSOC provided him with 
yet an additional 60 days to submit more evidence.  He was 
also provided additional notice in September 2006 and 
February 2007.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records, service personnel records, and VA medical 
records.  Further, the veteran testified at a hearing in 
August 2005 before an Acting Veterans Law Judge.  A 
transcript of those proceedings has been associated with the 
claims folder.

The veteran has not been afforded a VA examination in 
connection with his diabetes claim, since there is no 
suggestion, except by unsubstantiated allegation, that the 
veteran's diabetes may be associated with an event, injury, 
or disease during service.  See Wells v. Principi, 326 F. 3d 
1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the Board finds that referral of this 
claim for the purpose of obtaining a medical opinion is not 
warranted.

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

VA regulations also provide that where a veteran served 
continuously for 90 days or more during a period of war or 
after December 31, 1946, and specified diseases, such as 
diabetes mellitus, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2007).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116, initially enacted in 1991.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose from the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
The provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Diabetes mellitus

The appellant seeks entitlement to service connection for 
diabetes mellitus to include as a result of exposure to Agent 
Orange.

Our review finds that in December 1989 the veteran sought 
entitlement to service connection for diabetes mellitus.  He 
submitted a medical statement written in October 1989 by a 
private medical doctor who wrote that the veteran was a type 
one diabetic which was recently detected.  He opined that the 
veteran's diabetes, type one, might be related to stress and 
trauma to his leg and abdomen during an accident while on 
military duty.  The RO denied entitlement to service 
connection and the veteran appealed to the Board.  In a 
February 1991 decision, the Board found that it had neither 
been contended nor shown that diabetes mellitus originated in 
active service.  Type 1 diabetes mellitus was initially 
reported many years after service discharge and was 
controlled by insulin.  The Board concluded that the 
evidentiary record did not demonstrate a causal relationship 
between the post service diabetes mellitus and the veteran's 
service-connected disabilities.  The Board denied entitlement 
to service connection for diabetes mellitus, diagnosed as 
type 1.  

The Board in June 2006 noted that service connection for 
diabetes mellitus had previously been denied in February 
1991.  The Board found that the RO appeared to have 
adjudicated the claim based on the addition of diabetes 
mellitus to the list of diseases subject to presumptive 
service connection due to herbicide exposure in Vietnam.  See 
38 C.F.R. § 3.309.  Thus, the Board would adjudicate the 
claim for service connection for diabetes mellitus on a de 
novo basis because of a liberalizing law.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  

In September 2001 the veteran sought to establish service 
connection for diabetes mellitus due to Agent Orange 
exposure.  He is claiming exposure to Agent Orange in service 
in Vietnam.  The veteran acknowledges that he wasn't actually 
stationed in Vietnam but his connection overseas was more one 
of supply.  He was mostly involved in delivery of 
cargo/troops to Okinawa and Japan.  Stateside squadrons would 
be tasked with Temporary Assigned Duty involving transport of 
equipment and personnel in and out of Vietnam.  He claims 
that the cargo was often Agent Orange, other defoliants and 
other unknown chemicals.  He also was on numerous state side 
missions where they sprayed something on local forests to 
test new delivery/spraying equipment.  He related having had 
two children born with birth defects, with only one 
surviving.  He had been asked if he had been exposed to Agent 
Orange but did not know what that was at that time and said 
that he didn't know.  He also claims that he was exposed if 
not with the actual delivery of Agent Orange to Vietnam or 
Okinawa or surrounding areas, then he was exposed with 
handling Agent Orange stateside on one of many flights as a 
Flight Engineer on the very same planes.

VA outpatient treatment records show that in July 1999 when 
seen at a pain clinic, it was noted that the veteran had Type 
2 diabetes mellitus.  In November 2000 the veteran was seen 
as a new patient at a VA medical center with a history of 
diabetes mellitus since 1989 that required insulin.  The 
impression was Type 2 diabetes mellitus.  

A reply in January 2002 to a request to the National 
Personnel Records Center (NPRC) for the veteran's dates of 
service in Vietnam was that the record did not indicate any 
Vietnam service.  NPRC replied in December 2002 that there 
were no records of the veteran's exposure to herbicides.  

The veteran submitted a document from the Internet with some 
history of the Marine Aerial Refueler Transport Squadron 252 
(VMGR-252) that in the late sixties and early seventies VMGR-
252 actively supported American Forces in the Republic of 
Vietnam, transporting essential equipment, parts, and 
personnel.  

The veteran claims that after the birth of his two daughters 
he was told further studies should be done regarding probable 
exposure to Agent Orange, advised against having more 
children, and that he should seek coverage for Agent Orange 
exposure.  The veteran submitted a chromosomal study in 
August 1983 that revealed that both parents had a normal 
karyotype.  

The Jacksonville Mayo Clinic indicated that there were no 
records for the veteran at that facility between 1981 and 
1983.  

VA outpatient treatment records show a report of an Agent 
Orange Protocol examination in January 2002.  The veteran 
gave a history of serving in Vietnam several times on nine 
different missions in Vietnam in a Temporary Duty Assignment 
to the National Security Agency.  The veteran claimed that 
his locations in Vietnam were classified for 30 years.  He 
was also in Cambodia and Laos on some of these missions.  He 
worked as a sniper and after he was injured he was a flight 
engineer.  He transported defoliants to Guam.  He believed he 
was directly sprayed while in Vietnam and was in defoliated 
areas.  The impression was diabetes, which was presumptively 
associated with Agent Orange exposure and that the veteran 
had filed a claim.  A March 2002 letter to the veteran 
regarding his participation in the VA Agent Orange Registry 
noted that a significant finding at his Agent Orange 
Examination was diabetes.  

Other VA treatment records show treatment for diabetes and a 
diagnosis of diabetes, type 2, but do not show a link to 
service or an incident in service.  

The veteran testified at his August 2005 personal hearing 
regarding his symptoms of diabetes and his claimed service in 
Vietnam.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed diabetes mellitus to service to include as 
secondary to claimed exposure to Agent Orange in service, or 
that the veteran is entitled to a regulatory presumption of 
service connection for diabetes mellitus.

The veteran does not contend nor does the evidence show that 
diabetes mellitus first manifested during active service.  
Service medical records are negative for any complaints, 
findings or diagnosis of diabetes mellitus.  Thus, a chronic 
condition of diabetes mellitus is not shown in service.

There is no medical evidence of record that shows diabetes 
mellitus was manifested to a compensable degree within one 
year from the veteran's date of separation from service.  
Accordingly, entitlement to service connection for diabetes 
mellitus on a presumptive basis based on manifestation within 
one year from date of separation from service is not 
warranted.

The veteran now seeks entitlement to service connection for 
diabetes mellitus primarily based on exposure to herbicides 
during service in Vietnam on a presumptive basis.  

The Board notes that the medical evidence of record initially 
shows a diagnosis of diabetes mellitus, type 1, in October 
1989 and later VA treatment records show a diagnosis of 
diabetes mellitus, type 2 and insulin dependent diabetes 
mellitus.  Although, some VA outpatient treatment records 
show a history of diabetes mellitus, type 2 since 1989, which 
does not seem to be an accurate history as the medical 
evidence in October 1989 shows diabetes, type 1.  In any 
case, both types will be considered.  

As noted, the private medical evidence dated in October 1989 
received at the time of his initial claim showed that the 
veteran had been recently diagnosed with type 1 diabetes.  
This medical evidence did not link the type 1 diabetes to 
service or to an incident in service.  Thus, this medical 
evidence does not establish service connection with proof of 
direct causation.  Service connection on a presumptive basis 
due to herbicide exposure is not for consideration, as type 1 
diabetes mellitus is not included in the list of diseases for 
which service connection is granted based on a presumption of 
herbicide exposure for veterans who had qualifying service in 
Vietnam.  38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).

The medical evidence of record shows diabetes mellitus was 
diagnosed in 1989.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The medical evidence submitted with his claim for service 
connection for diabetes due to Agent Orange exposure shows a 
diagnosis of diabetes mellitus, type 2, in 1999 and 
thereafter.  Thus, the medical evidence shows diabetes 
mellitus, type 2, a disease included in the list of 
presumptive diseases based upon herbicide exposure.  However, 
the question is whether the veteran served in Vietnam during 
the Vietnam Era.  The veteran contends that he was exposed to 
Agent Orange or other herbicides when on the planes 
transporting these herbicides to Vietnam.  He also testified 
that he landed at some air bases in Vietnam.   

The veteran is a Vietnam Era veteran but a response from NPRC 
in January 2002 stated the record did not indicate any 
service in the Republic of Vietnam.  According to the 
veteran's DD Form 214s, service in Vietnam is not shown.  No 
medals indicating service in Vietnam were awarded and the 
forms show that the veteran had no foreign service.  

Further, the veteran's service personnel records do not 
establish service in Vietnam.  The veteran claims that he was 
on temporary assigned duty (TAD) to Okinawa, Japan, and 
Vietnam.  However, the veteran's record of service does not 
show those assignments.  The veteran's service personnel 
records show that he was sent on TAD in 1971 for aviation 
training.  During his second period of service, the veteran 
was on TAD from February to April 1973 at an Air Station in 
southern California for a Flight Engineering Ground Course.  
He also was on TAD to Operation Nickel Grass which involved 
strategic airlift operations to Israel between October and 
November 1973.  The personnel records include a copy of a 
Marine Corps Order dated in late October 1974 directing a 
permanent change of station for a list of people.  Although 
the veteran's name was listed to be transferred from the 2d 
Marine Air Wing (MAW) of the Fleet Marine Force (FMF), 
Atlantic to the 1st MAW of the FMF, Pacific, Okinawa in March 
1975, his record of service does not show that this transfer 
occurred.  In addition, personnel records show that based on 
a Medical Board Proceeding in July 1974 the veteran was 
placed on six months of limited duty.  A Medical Board 
proceeding at Cherry Point, North Carolina on April 22, 1975 
found him unfit for full duty.  A Physical Evaluation Board 
at Cherry Point on May 6, 1975 found him unfit for duty.  The 
veteran was notified of the findings and signed his 
concurrence on May 15, 1975.  Thus, although the veteran's 
name is included in a list of transfers to the Fleet Marine 
Force Pacific, Okinawa by March 10, 1975, this only is a 
proposed transfer to Okinawa.  Other evidence indicates that 
this transfer did not take place.  Nevertheless, even if he 
went to Okinawa, this does not place him in Vietnam, and a 
month later he is at Cherry Point, North Carolina for a 
Medical Board proceeding.  Thus, although the veteran claims 
that he was in Vietnam, his service personnel records do not 
establish his presence in Vietnam.  Therefore he is not 
entitled to a presumption that he was exposed to herbicides 
in connection with his active service claimed in Vietnam.

Although the veteran claims that he was in Vietnam, and the 
internet information states that the VMGR 252 actively 
supported American Forces in Vietnam in the late sixties and 
early seventies, this does not establish the presence of the 
veteran in Vietnam.  As discussed above, his service 
personnel records do not establish his presence there.  

Although at the January 2002 Agent Orange Protocol 
examination, the assessment was diabetes presumptively 
associated with Agent Orange exposure, this was apparently 
based on the veteran's history of having been in Vietnam.  As 
noted, his service personnel records do not establish that he 
was in Vietnam.  The Board puts less probative value on the 
assessment at the Agent Orange examination presumptively 
associating diabetes with Agent Orange exposure as the 
objective evidence of record does not establish that he was 
in Vietnam.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The 
examiner's transcription of the veteran's provided subjective 
history of exposure to herbicides does not transform the 
veteran's subjective history into competent medical evidence.  
Thus, this medical opinion is of low probative value and does 
not provide competent medical evidence that it is at least as 
likely as not that there is a link between the veteran's 
diagnosed diabetes mellitus and his service.

Although the Board is sympathetic to the birth of two 
daughters with defects with only one surviving, the objective 
medical evidence of record does not show that the birth 
defects were due to the veteran's claimed exposure to Agent 
Orange.  

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between current diabetes 
mellitus, type 1 or type 2, and active service.

In sum, there is no probative, competent medical evidence 
that the veteran currently has diabetes mellitus which has 
been linked to service.  Although the veteran has a current 
diagnosis of diabetes mellitus there is no evidence of record 
that diabetes was present during active service, and 
therefore service connection on a direct basis has not been 
shown.  There is also no evidence that diabetes was 
manifested to a compensable degree within one year after the 
veteran's discharged.  The condition was not diagnosed until, 
at the earliest, 1989, many years after his separation from 
service.  Therefore, entitlement to service connection on a 
presumptive basis under 38 C.F.R. § 3.309(a) has not been 
shown.

With regard to the veteran's claim that service connection 
should be awarded based upon exposure to herbicides during 
service, it is true that diabetes mellitus, type 2, is one of 
the diseases listed at 38 C.F.R. § 3.309(e) which may be 
presumed to be related to exposure to herbicides.  However, 
there is no competent evidence of record to support the 
veteran's contention that he was exposed to herbicides during 
service.  He is not entitled to the presumption of exposure 
because there is no indication that he served in-country in 
Vietnam.  The law clearly requires service in Vietnam in 
order to invoke that presumption.  

Based upon the record before us, the veteran's belief of 
Agent Orange exposure from aircraft transporting must be 
characterized as mere speculation.  Thus, there is no basis 
upon which to presume exposure to herbicides.  He has 
presented no other evidence that would support his assertion 
that he was actually exposed to herbicides during his active 
duty.  Therefore, it cannot be found that his currently 
diagnosed diabetes mellitus can be service connected under 
the provisions of 38 C.F.R. § 3.309(e). 

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for diabetes mellitus, type 
I or type II.  There is no probative, competent medical 
evidence that the veteran currently has diabetes mellitus, 
type I or type II which has been linked to service.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, the preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


